Citation Nr: 0320297	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-12 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than July 1, 1991, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Newark, New Jersey.  A Board hearing was held in Washington, 
D.C., in September 2001, before the undersigned Veterans Law 
Judge.  A transcript of the hearing testimony has been 
associated with the claims file.

This claim was remanded by the Board in November 2001, for 
further development.


REMAND

In November 2001, this claim was remanded by the Board to the 
RO for further development, to include any medical records 
from any VA facility dated prior to July 1991, and any other 
records identified by the veteran.  There was some attempt to 
obtain records from VA facilities in New Jersey.  Among the 
records received was a notation that earlier records had been 
sent to Martinsburg, West Virginia.  It does not appear that 
those records were specifically sought from Martinsburg.  It 
is shown that some of the pre-1991 treatment was at the 
Coatesville, Pennsylvania, VA facility.  That facility should 
also be contacted for information that might be available 
there.

Furthermore, there is indication on file that the veteran was 
treated at a Trenton Vet Center from 1980 to 1991.  There is 
some indication that the records may be in a warehouse.  
There is no clear indication that these records have been 
sought.  There was indication in the first year of the claim 
that these records existed.

Finally, the record contains indication that he has been 
awarded Social Security Disability benefits.  The list of 
documents used is on file, and it appears that some records 
pre-1991 were considered.  These records should be sought if 
available.

The Board regrets the additional delay a further remand will 
cause, however, it is necessary to ensure that the veteran 
receives all due consideration under the law.

Accordingly, the case is REMANDED for the following 
development:

1.	The RO should contact the Trenton Vet Center and 
attempt to retrieve all records of the veteran from 
1980 to 1991.  If there are no records from that 
date for the veteran, a negative reply is 
requested.  If records from that period have been 
destroyed, and the Vet Center is unable to 
ascertain whether the veteran was seen there during 
that time, such a reply is also requested. 

2.	The RO should also attempt to obtain all records 
from 1980 to 1991 from the East Orange VA Medical 
Center, from the Newark VA Medical Center, and from 
the Lyons VA Medical Center.  Further, VA 
facilities in Coatesville and Martinsburg should be 
contacted to ascertain whether they have records of 
pre-1991 treatment of this veteran.  If there are 
no records from that time period pertaining to the 
veteran, such a negative reply is requested.  
Additionally, the Social Security Administration 
should be asked to provide all medical records 
available concerning the award of disability 
benefits.  The appellant's assistance in obtaining 
these records should be requested as needed.

3.	To help avoid future remand, the RO must ensure 
that all requested development has been completed 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

4.	The RO must also review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and 
development procedures contained in sections 3 and 
4 of the Act, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, are fully complied with and satisfied.

5.	After completion of the above requested 
development, the RO should adjudicate the claim on 
appeal in light of all pertinent evidence and legal 
authority.  Readjudication should include 
consideration of all evidence associated with the 
claims files since the last supplemental statement 
of the case.

If any benefit sought on appeal remains denied, the RO should 
furnish to the appellant and his representative an 
appropriate supplemental statement of the case, and afford 
him the opportunity to provide written or other argument in 
response thereto before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




